UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-03657 Deutsche State Tax-Free Income Series (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 8/31/2014 ITEM 1. REPORT TO STOCKHOLDERS August 31, 2014 Annual Report to Shareholders Deutsche New York Tax-Free Income Fund (formerly DWS New York Tax-Free Income Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 11 Performance Summary 13 Investment Portfolio 21 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Cash Flows 25 Statement of Changes in Net Assets 26 Financial Highlights 30 Notes to Financial Statements 41 Report of Independent Registered Public Accounting Firm 42 Information About Your Fund's Expenses 44 Tax Information 45 Advisory Agreement Board Considerations and Fee Evaluation 50 Board Members and Officers 55 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund invests in inverse floaters, which are derivatives that involve leverage and could magnify the fund's gains or losses. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. Although the fund seeks income that is exempt from New York and federal income taxes, a portion of the fund’s distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 11 through 12 for more complete performance information. Deutsche New York Tax-Free Income Fund posted a return for the 12 months ended August 31, 2014 of 10.49%. This return compares to 10.14% for the fund’s benchmark, the Barclays Municipal Bond Index. The average fund in the Morningstar Muni New York Long peer group returned 11.15% for the 12 months. For the same period, the broad taxable bond market returned 5.66%, as measured by the Barclays U.S. Aggregate Bond Index. Investment Strategy The fund’s management team seeks to hold municipal bonds that appear to offer the best opportunity to meet the fund’s objective of earning tax-exempt income. A number of factors influence the performance of municipal bonds. These include supply and demand for the asset class, the direction of overall interest rates, and the perceived credit risk associated with an individual municipal issuer. In selecting securities, the managers weigh the impact of the economic outlook and potential interest rate movements to characteristics of specific securities such as coupons, maturity dates and call dates, and changes in supply and demand within the municipal market. Although portfolio management may adjust the fund’s duration (a measure of sensitivity to interest rates) over a wider range, they generally intend to keep it similar to that of the Barclays Municipal Bond Index, generally between five and nine years. Entering the fiscal period ended August 31, 2014, bond market sentiment was unsettled on speculation over the extent to which the U.S. Federal Reserve Board (the Fed) would continue to pursue measures designed to keep interest rates at extraordinarily low levels. Municipal bond funds were experiencing significant outflows, as investors found the historically low yields on offer unappealing and sought to minimize exposure to rising interest rates. Municipal market sentiment had been further undermined by negative credit headlines, in particular regarding Puerto Rico, whose debt is widely held by mutual funds, as well as with respect to Detroit. "Municipal yields declined substantially over the 12-month period." In mid-September, the Fed backed off of its earlier guidance, indicating that the inevitable reduction of its support for the bond market would be delayed. Longer-term interest rates began to ease in response, helping to stem outflows from municipal mutual funds. The following months would see an increase in municipal demand from both retail investors and from institutional investors traditionally more focused on the taxable market. As 2014 progressed, municipal prices were also supported by continued low issuance vs. the same period in 2013, which helped lead many new municipal issues to be oversubscribed. In addition, bond investors overall appeared to maintain a comfort level with the likely pacing of Fed policy changes. The net result of a declining rate backdrop and a favorable supply/demand environment was exceptionally strong municipal performance. Municipal yields declined substantially over the 12-month period. With short rates anchored by the Fed at near-zero levels, the municipal yield curve flattened as the year progressed, with rates falling the most on longer-term issues. To illustrate, yields on two-year issues fell by 13 basis points, from 0.43% to 0.30%, while bonds with 30-year maturities experienced a yield decrease of 142 basis points, moving from 4.45% to 3.03%, resulting in a flattening of 129 basis points between two and 30 years. (100 basis points equals one percentage point. See the accompanying graph for a depiction of municipal bond yield changes between the beginning and end of the period.) Credit spreads — the yield differential provided by lower-quality issues vs. AAA-rated issues — generally narrowed over the period as investors sought yield. Municipal Bond Yield Curve (as of 8/31/14 and 8/31/13) Source: Municipal Market Data as of 8/31/14. Chart is for illustrative purposes only and does not represent any Deutsche AWM product. Positive and Negative Contributors to Fund Performance Given a relatively steep municipal yield curve, we have looked for opportunities to gain incremental income by trimming exposure to shorter maturities in the fund while adding to holdings in the 25-to-30-year maturity range. This added to performance vs. the benchmark as yields declined and prices rose on longer-term issues. Credit exposures generally had less impact than interest rate and yield curve positioning on municipal investor performance over the 12 months ended August 31, 2014. However, the fund’s somewhat higher quality profile compared to the benchmark acted as a modest constraint on returns. Outlook and Positioning Given recent strong price performance, municipal yields have become somewhat less attractive in relation to U.S. Treasuries. At the end of August 2014, the 10-year municipal yield of 2.07% was 88.5% of the 2.34% yield on comparable maturity U.S. Treasuries, as compared to a ratio of 106% twelve months earlier. The 30-year municipal yield of 3.03% was 98.4% of the 3.08% Treasury yield vs. a ratio of 120% a year earlier. While the municipal yield curve has flattened in recent months, we are continuing to look to add exposure to bonds in the 20-to-25-year maturity range, emphasizing higher coupons that should provide favorable risk/reward characteristics in the event that interest rates start to rise. Despite credit spreads having tightened, we continue to see some attractive valuation opportunities among sectors in the AA-credit range, along with some A-rated issues. We currently view New York State’s economy and finances as being sound. The state’s unemployment rate is modestly above the national average. Job growth held steady in 2014, exhibiting strong growth in professional and business services, private educational services, and tourism-related leisure and hospitality services. The state’s economy has recovered over 150% of the jobs lost during the recent national recession. Unlike prior periods, the state’s budgets have been passed on a timely basis over the last four fiscal years. The state has generated modest operating surpluses, resulting from moderate tax revenue growth, expenditure restraint, and one-time financial and legal settlements. New York has established tax stabilization and rainy-day reserve fund balances, and expects to receive a significant amount of extraordinary federal assistance related to Hurricane Sandy. State finances will remain challenged by exposure to financial sector earnings, Medicaid and other post-employment benefit expenditures, and a remaining unassigned general fund deficit position, which we continue to monitor. Moreover, certain regions of New York, particularly upstate, continue to experience weaker economic conditions and pockets of municipal government fiscal stress. New York State's general credit was upgraded in recent months by the three major credit rating agencies. The state’s general obligation debt, which is backed by the full taxing power of the state, is now rated AA+, with a stable outlook by Standard & Poor’s® Corporation, Moody’s Investors Service, Inc. and Fitch Ratings, Inc. We believe the outlook for the state’s overall fiscal health will remain stable based on its mature and wealthy economy, adequately funded pension system, broad power to raise revenue and adjust spending, recent pattern of expenditure growth control, and track record of closing annual budget gaps. Nonetheless, given risks to future budget assumptions and Medicaid funding, it remains important to closely monitor New York’s credit through near-term challenges. Portfolio Management Team Effective October 1, 2014, Rebecca L. Flinn was added as a portfolio manager of the fund, joining the current portfolio management team. Philip G. Condon, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 2000. — Joined Deutsche Asset & Wealth Management in 1983. — Vice Chairman of Deutsche Asset & Wealth Management, Americas; formerly, Head of Municipal Bonds. — BA and MBA, University of Massachusetts at Amherst. Ashton P. Goodfield, CFA, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 1999. — Joined Deutsche Asset & Wealth Management in 1986. — Co-Head of Municipal Bonds. — BA, Duke University. Matthew J. Caggiano, CFA, Managing Director Co-Lead Portfolio Manager of the fund. Began managing the fund in 2004. — Joined Deutsche Asset & Wealth Management in 1989. — BS, Pennsylvania State University; MS, Boston College. Rebecca L. Flinn, Director Portfolio Manager of the fund. Began managing the fund in 2014. — Joined Deutsche Asset & Wealth Management in 1986. — BA, University of Redlands, California. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays Municipal Bond Index is an unmanaged, market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. The Barclays U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and with average maturities of one year or more. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. The Morningstar Muni New York Long category consists of funds that have at least 80 percent of assets invested in municipal bonds from the state of New York. Morningstar, Inc. rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. Credit quality measures a bond issuer’s ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. Performance Summary August 31, 2014 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/14 Unadjusted for Sales Charge 10.49% 5.02% 4.17% Adjusted for the Maximum Sales Charge (max 2.75% load) 7.45% 4.44% 3.88% Barclays Municipal Bond Index† 10.14% 5.39% 4.77% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/14 Unadjusted for Sales Charge 9.66% 4.23% 3.40% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 6.66% 4.06% 3.40% Barclays Municipal Bond Index† 10.14% 5.39% 4.77% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/14 Unadjusted for Sales Charge 9.67% 4.24% 3.39% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 9.67% 4.24% 3.39% Barclays Municipal Bond Index† 10.14% 5.39% 4.77% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 8/31/14 No Sales Charges 10.77% 5.28% 4.40% Barclays Municipal Bond Index† 10.14% 5.39% 4.77% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2013 are 0.94%, 1.77%, 1.75% and 0.78% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. A portion of the Fund's distributions may be subject to federal, state and local tax and the alternative minimum tax. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Barclays Municipal Bond Index covers the U.S.-dollar-denominated long-term tax-exempt bond market. The index has four main sectors: state and local general obligation bonds, revenue bonds, insured bonds, and pre-refunded bonds. Class A Class B Class C Class S Net Asset Value 8/31/14 $ 8/31/13 $ Distribution Information as of 8/31/14 Income Dividends, Twelve Months $ August Income Dividend $ SEC 30-day Yield†† % Tax Equivalent Yield†† % Current Annualized Distribution Rate (based on Net Asset Value)†† % †† The SEC yield is net investment income per share earned over the month ended August 31, 2014, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yields would have been 1.42%, 0.66%, 0.66% and 1.64% for Class A, Class B, Class C and Class S shares, respectively, had certain expenses not been reduced. Tax equivalent yield is based on the Fund's yield and a marginal income tax rate of 52.22% (combined New York state and federal income tax rate). The current annualized distribution rate is the latest monthly dividend as an annualized percentage of net asset value on August 31, 2014. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 3.57%, 2.75%, 2.75% and 3.76% for Class A, Class B, Class C and Class S shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Investment Portfolio as of August 31, 2014 Principal Amount ($) Value ($) Municipal Bonds and Notes 94.8% New York 90.5% Albany, NY, Industrial Development Agency, Civic Facility Revenue, St. Peter's Hospital Project: Series A, 5.25%, 11/15/2027 Series A, 5.75%, 11/15/2022 Dutchess County, NY, Local Development Corp. Revenue, Vassar College, Series A, 5.0%, 1/1/2049 Haverstraw-Stony Point, NY, Central School District, 5.0%, 10/15/2021, INS: AGMC Hudson, NY, Yards Infrastructure Corp. Revenue, Series A, 5.75%, 2/15/2047 Liberty, NY, Development Corp. Revenue, Goldman Sachs Headquarters: 5.25%, 10/1/2035 5.5%, 10/1/2037, GTY: Goldman Sachs Group, Inc. Long Island, NY, Electric System Revenue, Power Authority, Series D, 5.0%, 9/1/2023, INS: NATL Long Island, NY, Power Authority: Series A, 5.0%, 9/1/2037 Series A, 5.0%, 5/1/2038 Metropolitan Transportation Authority, NY, Dedicated Tax Fund: Series B, 5.0%, 11/15/2034 Series A, 5.5%, 11/15/2039 Metropolitan Transportation Authority, NY, Revenue, Series B, 5.0%, 11/15/2043 Monroe County, NY, General Obligation, Public Improvement: 6.0%, 3/1/2017, INS: NATL 6.0%, 3/1/2018, INS: NATL New York, Build New York City Resource Corp. Revenue, YMCA of Greater New York Project, 5.0%, 8/1/2042 New York, Higher Education Revenue, Dormitory Authority, Colgate University: 6.0%, 7/1/2016, INS: NATL 6.0%, 7/1/2021, INS: NATL New York, Higher Education Revenue, Dormitory Authority, New York University, Series A, 5.75%, 7/1/2027, INS: NATL New York, Higher Education Revenue, Urban Development Corp., Syracuse University, Center for Science & Technology: 5.5%, 1/1/2015 5.5%, 1/1/2017 New York, Liberty Development Corp. Revenue, Second Priority, Bank of America Tower at One Bryant Park LLC, "1", 5.625%, 1/15/2046 New York, Liberty Development Corp. Revenue, World Trade Center Project, 5.0%, 11/15/2031 New York, Metropolitan Transportation Authority Revenue: Series C, 5.0%, 11/15/2031 Series D, 5.0%, 11/15/2034 Series B, 5.25%, 11/15/2044 New York, Sales & Special Tax Revenue, Local Government Assistance Corp.: Series E, 5.25%, 4/1/2016, INS: NATL Series C, 5.5%, 4/1/2017 New York, Sales & Special Tax Revenue, Metropolitan Transportation Authority, Series A, Prerefunded, 5.25%, 4/1/2016, INS: AGMC New York, Sales Tax Asset Receivable Corp.: Series A, 5.0%, 10/15/2026, INS: NATL Series A, 5.0%, 10/15/2029, INS: AMBAC New York, Seneca Nation Indians, Capital Improvements Authority Revenue, Special Obligation, Series A, 144A, 5.25%, 12/1/2016 New York, State Agency General Obligation Lease, Dormitory Authority, City University System: Series A, 5.625%, 7/1/2016, INS: AMBAC 5.75%, 7/1/2018, INS: AGMC New York, State Dormitory Authority Revenue, Mental Health Services Facilities Improvement, Series D, Prerefunded, 5.0%, 8/15/2018, INS: NATL New York, State Dormitory Authority Revenue, Montefiore Hospital, 5.0%, 8/1/2023, INS: NATL New York, State Dormitory Authority Revenue, Non-State Supported Debt, Series A, 5.0%, 7/1/2037 New York, State Dormitory Authority Revenue, State Supported Debt, Mental Health Services Facilities Improvement, Series D, 5.0%, 8/15/2018, INS: NATL New York, State Dormitory Authority Revenue, State University Educational Facilities, 5.875%, 5/15/2017, INS: NATL New York, State Dormitory Authority Revenues, Non-State Supported Debt, State University Facilities, Series A, 5.0%, 7/1/2043 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Cornell University, Series C, 5.0%, 7/1/2037 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Memorial Sloan-Kettering Cancer Center, 5.0%, 7/1/2041 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Mount Sinai School of Medicine of New York University, 5.25%, 7/1/2033 New York, State Dormitory Authority Revenues, Non-State Supported Debt, New York University: Series A, 5.0%, 7/1/2039 Series A, 5.25%, 7/1/2034 New York, State Dormitory Authority Revenues, Non-State Supported Debt, North Shore Long Island Jewish Health System: Series A, 5.0%, 5/1/2032 Series A, 5.5%, 5/1/2037 New York, State Dormitory Authority Revenues, Non-State Supported Debt, NYU Hospitals Center: Series B, 5.25%, 7/1/2024 Series A, 6.0%, 7/1/2040 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Orange Regional Medical Center, 6.125%, 12/1/2029 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Rochester Institute of Technology, 5.0%, 7/1/2040 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Rockefeller University: Series A, 5.0%, 7/1/2037 Series C, 5.0%, 7/1/2040 Series A, 5.0%, 7/1/2041 New York, State Dormitory Authority Revenues, Non-State Supported Debt, School Districts Financing Program, Series C, 5.0%, 10/1/2031, INS: AGC New York, State Dormitory Authority, State Personal Income Tax Revenue: Series A, 5.0%, 2/15/2034 Series A, 5.0%, 3/15/2038 New York, State Environmental Facilities Corp. Revenue, State Revolving Funds, Series C, 5.0%, 5/15/2041 New York, State Environmental Facilities Corp., State Clean Water & Drinking Revolving Funds, New York City Municipal Water Finance Authority Projects, 5.0%, 6/15/2036 New York, State General Obligation Lease, Dormitory Authority, City University System, Series A, 5.75%, 7/1/2018, INS: NATL New York, State General Obligation Lease, Dormitory Authority, Judicial Facilities, ETM, 7.375%, 7/1/2016, INS: NATL New York, State General Obligation Lease, Urban Development Corp., State Facilities, 5.6%, 4/1/2015 New York, State Housing Finance Agency, State Personal Income Tax Revenue, Economic Development & Housing: Series A, Prerefunded, 5.0%, 9/15/2030, INS: NATL Series A, 5.0%, 3/15/2039 New York, State Liberty Development Corp. Revenue, World Trade Center: "2", 5.0%, 9/15/2043 "3", 5.0%, 3/15/2044 New York, State Liberty Development Corp. Revenue, World Trade Center Port Authority Construction, 5.25%, 12/15/2043 New York, State Power Authority Revenue, Series A, 5.0%, 11/15/2038 New York, State Thruway Authority: Series B, 5.0%, 4/1/2019, INS: AMBAC Series B, Prerefunded, 5.0%, 4/1/2019, INS: AMBAC Series J, 5.0%, 1/1/2041 New York, State Thruway Authority, General Revenue, Series I, 5.0%, 1/1/2037 New York, State Urban Development Corp. Revenue, Series D, 5.625%, 1/1/2028 New York, State Urban Development Corp. Revenue, Personal Income Tax, Series B, 5.0%, 3/15/2023 New York, Transportation/Tolls Revenue, Triborough Bridge & Tunnel Authority, Series Y, ETM, 6.125%, 1/1/2021 New York, Triborough Bridge & Tunnel Authority Revenues, Series A-2, 5.25%, 11/15/2034 New York, United Nations Development Corp. Revenue, Series A, 5.0%, 7/1/2026 New York, Utility Debt Securitization Authority, Restructuring Revenue, Series TE, 5.0%, 12/15/2041 New York & New Jersey, Port Authority, One Hundred Forty-Seventh, AMT, 5.0%, 10/15/2027, INS: NATL New York & New Jersey, Port Authority, One Hundred Forty-Sixth, AMT, 5.0%, 12/1/2021, INS: AGMC New York & New Jersey, Port Authority, Special Obligation Revenue, JFK International Air Terminal LLC, 6.0%, 12/1/2042 New York City, NY, Housing Development Corp. Revenue, Series B1, 5.25%, 7/1/2031 New York City, NY, Housing Development Corp. Revenue, NYC Housing Authority Project, Series A, Prerefunded, 5.0%, 7/1/2025, INS: NATL New York City, NY, Industrial Development Agency, Airport Facilities Revenue, Series A, AMT, 5.0%, 7/1/2028 New York City, NY, Industrial Development Agency, Special Facility Revenue, British Airways PLC Project, AMT, 7.625%, 12/1/2032 New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Second Generation, Series FF, 5.0%, 6/15/2031 New York City, NY, Municipal Water Finance Authority, Water & Sewer System Revenue, Series A, 5.75%, 6/15/2040 New York City, NY, Transitional Finance Authority Building Aid Revenue, Fiscal 2009, Series S-5, 5.0%, 1/15/2032 New York City, NY, Transitional Finance Authority Revenue, Future Tax, Series F-1, 5.0%, 5/1/2039 New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured: Series A-1, 5.0%, 8/1/2037 Series A, 5.0%, 5/1/2038 Series B1, 5.0%, 11/1/2040 New York, NY, General Obligation: Series B2, 0.08%*, 8/15/2023, SPA: Landesbank Hessen-Thuringen Series I-1, 5.375%, 4/1/2036 Series I-1, 5.625%, 4/1/2029 New York, NY, Water & Sewer Revenue, Municipal Water Finance Authority, Series D, Zero Coupon, 6/15/2017 Niagara Falls, NY, Transportation/Tolls Revenue, Bridge Commission, 5.25%, 10/1/2015, INS: NATL Onondaga, NY, Civic Development Corp., St. Josephs Hospital Healthcare Center Project, Series A, 5.125%, 7/1/2031 Orange County, NY, Senior Care Revenue, Industrial Development Agency, The Glen Arden Project: 5.625%, 1/1/2018 5.7%, 1/1/2028 Triborough, NY, Bridge & Tunnel Authority Revenues, Series C, 5.0%, 11/15/2038 Troy, NY, Capital Resource Corp. Revenue, Rensselaer Polytechnic Institute, Series A, 5.125%, 9/1/2040 Guam 0.3% Guam, International Airport Authority Revenue, Series C, AMT, 6.375%, 10/1/2043 Guam, Power Authority Revenue, Series A, 5.0%, 10/1/2030, INS: AGMC Puerto Rico 2.8% Puerto Rico, Electric Power Authority Revenue, Series UU, 0.677%**, 7/1/2029, INS: AGMC Puerto Rico, Highway & Transportation Authority Revenue, Series Z, ETM, 6.0%, 7/1/2018, INS: AGMC Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue, Convertible Capital Appreciation, Series A, Step-up Coupon, 0% to 8/1/2016, 6.75% to 8/1/2032 Virgin Islands 1.2% Virgin Islands, Public Finance Authority Revenue, Capital Projects, Series A-1, 5.0%, 10/1/2039 Virgin Islands, Public Finance Authority Revenue, Gross Receipts Tax Loan Notes, Series A, 5.0%, 10/1/2032 Total Municipal Bonds and Notes (Cost $293,387,329) Underlying Municipal Bonds of Inverse Floaters (a) 10.1% New York New York, State Urban Development Corp. Revenue, State Personal Income Tax, Series B, 5.0%, 3/15/2023 (b) Trust: New York, State Urban Development Corp. Revenue, Series 2887, 144A, 18.17%, 3/15/2015, Leverage Factor at purchase date: 4 to 1 New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Series FF-2, 5.5%, 6/15/2040 (b) Trust: New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Series 3384, 144A, 20.20%, 12/15/2016, Leverage Factor at purchase date: 4 to 1 New York City, NY, Transitional Finance Authority Revenue, Series B, 5.0%, 11/1/2023 (b) New York City, NY, Transitional Finance Authority Revenue, Series B, Prerefunded, 5.0%, 11/1/2023 (b) Trust: New York City, NY, Transitional Finance Authority Revenue, Series 3283, 144A, 18.155%, 11/1/2020, Leverage Factor at purchase date: 4 to 1 Total Underlying Municipal Bonds of Inverse Floaters (Cost $29,993,701) % of Net Assets Value ($) Total Investment Portfolio (Cost $323,381,030)† Floating Rate Notes (a) ) ) Other Assets and Liabilities, Net Net Assets * Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of August 31, 2014. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of August 31, 2014. † The cost for federal income tax purposes was $300,137,187. At August 31, 2014, net unrealized appreciation for all securities based on tax cost was $24,413,194. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $30,176,310 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $5,763,116. (a) Securities represent the underlying municipal obligations of inverse floating rate obligations held by the Fund. The Floating Rate Notes represent leverage to the Fund and is the amount owed to the floating rate note holders. (b) Security forms part of the below inverse floater. The Fund accounts for these inverse floaters as a form of secured borrowing, by reflecting the value of the underlying bond in the investments of the Fund and the amount owed to the floating rate note holder as a liability. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. GTY: Guaranty Agreement INS: Insured NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (c) $
